Exhibit Exhibit “D” PATENT MORTGAGE AND SECURITY AGREEMENT THIS PATENT MORTGAGE AND SECURITY AGREEMENT ("Security Agreement") is made as of April 3, 2008, by and between Calypso Wireless, Inc., a Delaware corporation ("Debtor"), and Drago Daic, an individual residing in Houston, Texas (“Daic”), and Jimmy Williamson, P.C., a Texas professional corporation (“Williamson PC” and collectively with Daic, "Secured Party"). WHEREAS, A.Debtor and Daic are parties to that certain Settlement Agreement dated April 2, 2008; B.Pursuant to the Settlement Agreement, Debtor has executed that certain Promissory Note, dated April 2, 2008, made payable to Secured Party in the original principal amount of ONE MILLION AND NO/100 DOLLARS ($900,000.00) (the “Promissory Note A-1”); and C.Pursuant to the Settlement Agreement, Debtor has executed that certain Promissory Note, dated April 2, 2008, made payable to Secured Party in the original principal amount of ONE MILLION AND NO/100 DOLLARS ($350,000.00) (the “Promissory Note A-2”); and D.Pursuant to the Settlement Agreement, Debtor has executed that certain Promissory Note, dated April 2, 2008, made payable to Secured Party in the original principal amount of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) (the “Promissory Note A-3” andtogether with Promissory Note A-1 and Promissory Note A-2, the “Promissory Notes”); and E.Pursuant to the Settlement Agreement, Debtor and Daic have executed that certain Assignment Agreement With Respect to Undivided Interest in Patent, dated April 2, 2008 (the “Assignment Agreement”), pursuant to which Debtor has assigned to Secured Party an undivided interest in the ASNAP Patent and the Baxter Patents (as defined below); and D.To secure Debtor’s obligations under the Settlement Agreement, including without limitation its obligations under the Promissory Notes and Assignment Agreement, Debtor has agreed to grant a security interest in certain patent rights owned by Debtor commonly known as “ASNAP” and “Baxter”, including, but not limited to the ASNAP Patent and Baxter Patents (collectively the “Patent”) which are more fully described herein below in paragraphs (i) and (ii) and shall mean as follows: (i) “ASNAP Patents” shall mean: (1) United States Patent No. US 6,680,923 B1, U.S. Patent Application Serial No. 11/040,482, and PCT Application No. PCT/US01/07528 (2) all patents and applications throughout the world that claim priority to, directly or indirectly, or from which the foregoing claim priority, directly or indirectly; (3) all substitutions for and divisions, continuations, continuations-in-part, renewals, reissues, patent cooperation treaty applications, foreign applications, national phase entries, and extensions of the foregoing patents and applications throughout the world, and including patent applications and applications throughout the world for like protection that have now been or may in the future be granted on the invention disclosed in any of the foregoing patents or applications, including without limitation, those obtained or permissible under past, present, and future laws and statutes; and (4) all right, title, and interest in and to any and all rights and causes of action based on, arising out of, related to, or on account of past, present, and future unauthorized use and/or infringement of any and all of the foregoing, including but not limited to all past, present, and future awards, damages, and remedies related thereto or arising therefrom. 1 (ii) The “Baxter Patents” shall mean: (1) United States Patents No. 6,385,306, No. 6,765,996, No. 6,839,412 and No. 7,031,439; (2) all patents and applications throughout the world that claim priority to (directly or indirectly) the foregoing, or from which the foregoing claim priority (directly or indirectly); (3) all substitutions for and divisions, continuations, continuations-in-part, renewals, reissues, patent cooperation treaty applications, foreign applications, national phase entries, and extensions of the foregoing patents and applications throughout the world, and including patent applications and applications throughout the world for like protection that have now been or may in the future be granted on the invention disclosed in any of the foregoing patents or applications, including without limitation, those obtained or permissible under past, present, and future laws and statutes; and (4) all right, title, and interest in and to any and all rights and causes of action based on, arising out of, related to, or on account of past, present, and future unauthorized use and/or infringement of the any and all of the foregoing, including but not limited to all past, present, and future awards, damages, and remedies related thereto or arising therefrom. NOW, THEREFORE, the parties hereto agree as follows: 1.COLLATERAL ASSIGNMENT, PATENT MORTGAGE AND GRANT OF SECURITY INTEREST.As collateral security for the prompt and complete payment and performance of all of Debtor's present or future indebtedness, obligations and liabilities to Secured Party, including, without limitation, its obligations under the Settlement Agreement,
